Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to reply filed on 03/22/2022.
Claims 1-59 are allowed in this office action.

Examiner’s Comments
4.	The previous Non-Final office action mailed on 07/08/2022 is hereby vacated and a new Non-Final official action is presented below.  

Election/Restrictions
5.	Applicant's election with traverse of Group I, claims 1-59, in the reply filed on 03/22/2022 is acknowledged.  The traversal is on the ground(s) that 35 USC 121 requires, as a basis for legally permissible restriction, that the subject matter of respective claims be both “independent and distinct”; and that the Inventions I to III are related (and therefore not “independent”).  This is not found persuasive because the meaning of “independent and distinct” is understood in view of the intent of such language.  See MPEP 802.01.  A large number of inventions between which, prior to the 1952 Act, division had been proper, are dependent inventions, such as, for example, combination and a subcombination thereof; as process and apparatus used in the practice of the process; as composition and the process in which the composition is used; as process and the product made by such process, etc. If section 121 of the 1952 Act were intended to direct the Director never to approve division between dependent inventions, the word "independent" would clearly have been used alone. While Groups I-III may be related (and therefore not “independent”), they are distinct for the reasons given in the previous office action and thus are properly restrictable. 
The requirement is still deemed proper and is therefore made FINAL.
6.	Claims 60-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the ornamental layer" of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because at line 1, the phrase “wherein the decorative layer is comprises a pigment” should be read “wherein the decorative layer comprises a pigment”.  Appropriate correction is required.
Claim 41 is objected to because the claim recites "The closure of claim 1, comprising at least one of the following features (i) or (ii): (the closure is substantially free of thermoset polymers including polyurethane, and the closure is substantially free of reactive and non-reactive adhesives.  The claim fails to list limitation (ii) from which to select from.  Appropriate correction is required.
Claim 53 is objected to because the claim recites "The closure of claim 1, comprising at least one of the following features (i) to (iii): The claim fails to list limitation (iii) from which to select from.  Appropriate correction is required.
Claim 57 is objected to because the claim recites "The closure of claim 56, comprising at least one of the following features (i) to (iii): The claim fails to list limitation (i) from which to select from.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the test method defined herein of less than 2 ng/L” which lacks antecedent basis making it unclear to what it refers.  For application of prior art, the Examiner interprets the claim to mean “a closure with a content of releasable trichloroanisole of less than 2ng/L” for the scope of claim 4.
Claim 14 recites “wherein the decorative layer is further defined as consisting of one or more materials that are compliant or approved as food contact substances (FCS) by the U.S. Food and Drug Administration (FDA) or the European Union (EU).” which renders the claim indefinite because the scope and boundaries of the claim is not known. FDA or EU standards change overtime, therefore it is unclear if the compliant changes, does the scope of the claim also change. The metes and bounds of the claim cannot be determined, therefore the claim is indefinite. Same rejection applies to claim 16 because of the above reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, 41-44 and 46-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1).
Regarding claim 1, Davidts discloses A closure (20) constructed for being inserted and securely retained in a portal- forming neck of a container ([0004], [0026]), the closure (20) having a substantially cylindrical shape (Fig. 1) and comprising substantially flat terminating surfaces forming opposed ends of the closure (Figs. 1-2), wherein the closure (20) further comprises:
a closure precursor (22) having a substantially cylindrical shape (Fig. 1), and comprising a lateral surface and substantially flat terminating surfaces forming opposed ends of the closure precursor (Figs. 1-2); and 
a decorative layer that at least partially covers at least the lateral surface of the closure precursor ([0093]- “the closure of the present disclosure may comprise a decorative effect on at least one of the peripheral layers and the substantially flat terminating surfaces forming the opposed ends of said closure or stopper”).
However, Davidts is silent regarding wherein the lateral surface and the flat terminating surfaces of the closure precursor have a substantially uniform color.
 It would have been obvious to one having ordinary skill in the art at the before the effective filing date of the claimed invention to have modified the lateral surface and the flat terminating surfaces of the closure precursor have a substantially uniform color, since it has been held to be within the general skill of a worker in the art to select a known color on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Having such color configuration brings pleasantness of visual symmetry to a viewer viewing the product.
Regarding claim 2, Davidts is silent regarding wherein the uniform color is selected from the group consisting of white, yellow, orange, ocher, and mixtures thereof.
It would have been obvious to one having ordinary skill in the art at the before the effective filing date of the claimed invention to have modified the closure precursor uniform color to consist of a group consisting of white, yellow, orange, ocher, and mixtures thereof, since it has been held to be within the general skill of a worker in the art to select a known color on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Having any such color brings pleasantness of visual symmetry to a viewer viewing the product.
Regarding claim 3, Davidts is silent regarding wherein the uniform color is selected from the group consisting of RAL 9001, RAL 9010, RAL 1000, RAL 1001, RAL 1002, RAL 1014, RAL 1015, RAL 8001, and mixtures thereof.
It would have been obvious to one having ordinary skill in the art at the before the effective filing date of the claimed invention to have modified the closure precursor uniform color to consist of a group consisting of RAL 9001, RAL 9010, RAL 1000, RAL 1001, RAL 1002, RAL 1014, RAL 1015, RAL 8001, and mixtures thereof, since it has been held to be within the general skill of a worker in the art to select a known color within RAL ranges 9001, RAL 9010, RAL 1000, RAL 1001, RAL 1002, RAL 1014, RAL 1015, RAL 8001 on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Having any such color brings pleasantness of visual symmetry to a viewer viewing the product.
Regarding claim 5, wherein the closure has an overall density in the range of from 100 kg/m.sup.3 to 500 kg/m.sup.3 [0026], [0066].
Regarding claim 6, wherein the decorative layer entirely covers the lateral surface of the closure precursor [0093].
Regarding claim 7, wherein the decorative layer at least partly covers the flat terminating surfaces of the closure precursor [0093].
Regarding claim 9, wherein the decorative layer is applied by a process selected from the group consisting of: offset printing, pad printing, screen printing, inkjet printing, hot-foil transfer printing, fire branding, and laser printing (NOTE: The recitation " applied by a process” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In this instance, the product taught by Davidst, is the same as the product claimed, meeting the limitation of Claim 9). 
Regarding claim 10, Davidts disclose the decorative layer as disclosed in claim 1 rejection above, but is silent regarding wherein the decorative layer has a print resolution of at least 25 dots per inch (dpi).
It would have been obvious to one having ordinary skill in the art at the before the effective filing date of the claimed invention to have modified the decorative layer to have a print resolution of at least 25 dots per inch (dpi), since it has been held to be within the general skill of a worker in the art to select a known print resolution on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Having such print resolution brings pleasantness of visual symmetry to a viewer viewing the product.
Regarding claim 11, Davidts disclose the decorative layer as disclosed in claim 1 rejection above, but is silent regarding the decorative layer comprises one or more shades of two or more colors.
It would have been obvious to one having ordinary skill in the art at the before the effective filing date of the claimed invention to have modified the decorative layer comprises one or more shades of two or more colors, since it has been held to be within the general skill of a worker in the art to select a known color shade on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is known that colors convey information and allows potential customers to associate those information and/or emotions with your products, thus using different shades of colors conveys a wider range of information about the closure/product to potential customers thus improves advertising of the product.
Regarding claim 12, wherein the decorative layer is monochromatic or polychromatic [0093].
Regarding claim 13, wherein the decorative layer has photographic image quality in terms of sharpness, tone reproduction, and contrast [0093].
Regarding claim 15, wherein the decorative layer depicts a first indicia selected from the group consisting of letters, symbols, colors, graphics, icons, logos, wood tones, natural cork look, and photographs [0093].
Regarding claim 41, comprising at least one of the following features (i) or (ii): (i) the closure is substantially free of thermoset polymers including polyurethane, and the closure is substantially free of reactive and non-reactive adhesives ([0043] teaches having copolymers but doesn’t include polyurethane).
Regarding claim 42, wherein the closure precursor comprises: a. a substantially cylindrically shaped core member (22 interpreted as including the core member [0138]) comprising at least one thermoplastic polymer, wherein the core member comprises terminating end surfaces (31, 32) forming opposed ends of the core member (Abstract, Fig. 1), b. a peripheral layer (24) at least partially surrounding and intimately bonded to a cylindrical surface of the core member (22) with the end surfaces of the core member (22) being devoid of the peripheral layer (24), the peripheral layer (24) comprising at least one thermoplastic polymer [0077] and a lateral layer surface ([0138], Fig. 1), wherein the lateral layer surface of the closure precursor is formed by the lateral layer surface and the substantially flat terminating surfaces forming the opposed ends of the closure precursor are substantially formed by the terminating end surfaces of the core member (22) (Fig. 1, [0138]) [0137]-[0143].
Regarding claim 43, wherein the at least one thermoplastic polymer of the core member is selected from the group consisting of: polyethylenes; metallocene catalyst polyethylenes; polybutanes; polybutylenes; thermoplastic polyurethanes; silicones; vinyl-based resins; thermoplastic elastomers; polyesters; ethylenic acrylic copolymers; ethylene-vinyl-acetate copolymers; ethylene-methyl-acrylate copolymers; thermoplastic polyolefins; thermoplastic vulcanizates; flexible polyolefins; fluorelastomers; fluoropolymers; polytetrafluoroethylenes; ethylene-butyl-acrylate copolymers; ethylene-propylene-rubber; styrene butadiene rubber; styrene butadiene block copolymers; ethylene-ethyl-acrylic copolymers; ionomers; polypropylenes; copolymers of polypropylene and ethylenically unsaturated comonomers copolymerizable therewith; olefin copolymers; olefin block copolymers; cyclic olefin copolymers; styrene ethylene butadiene styrene block copolymers; styrene ethylene butylene styrene block copolymers; styrene ethylene butylene block copolymers; styrene butadiene styrene block copolymers; styrene butadiene block copolymers; styrene isoprene styrene block copolymers; styrene isobutylene block copolymers; styrene isoprene block copolymers; styrene ethylene propylene styrene block copolymers; styrene ethylene propylene block copolymers; polyvinylalcohol; polyvinylbutyral; polyhydroxyalkanoates; copolymers of hydroxyalkanoates and monomers of biodegradable polymers; polylactic acid; copolymers of lactic acid and monomers of biodegradable polymers; aliphatic copolyesters; aromatic-aliphatic copolyesters; polycaprolactone; polyglycolide; poly(3-hydroxybutyrate); poly(3-hydroxybutyrate-co-3-hydroxyvalerate); poly(3-hydroxybutyrate-co-3-hydroxyhexanoate); poly(butylenesuccinate); poly(butylenesuccinate-co-adipate); poly(trimethyleneterephthalate); poly(butylenadipate-co-terephthalate); poly(butylenesuccinate-co-terephthalate); poly(butylenesebacate-co-terephthalate); lactic acid caprolactone lactic acid copolymers; lactic acid ethylene oxide lactic acid copolymers; polymers formed from monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; copolymers formed from two or more monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; PEF, PTF, bio-based polyesters, and combinations of any two or more thereof [0078].
Regarding claim 44, wherein the at least one thermoplastic polymer of the peripheral layer is selected from the group consisting of: polyethylenes; metallocene catalyst polyethylenes; polybutanes; polybutylenes; thermoplastic polyurethanes; silicones; vinyl-based resins; thermoplastic elastomers; polyesters; ethylenic acrylic copolymers; ethylene-vinyl-acetate copolymers; ethylene-methyl-acrylate copolymers; thermoplastic polyolefins; thermoplastic vulcanizates; flexible polyolefins; fluorelastomers; fluoropolymers; polytetrafluoroethylenes; ethylene-butyl-acrylate copolymers; ethylene-propylene-rubber; styrene butadiene rubber; styrene butadiene block copolymers; ethylene-ethyl-acrylic copolymers; ionomers; polypropylenes; copolymers of polypropylene and ethylenically unsaturated comonomers copolymerizable therewith; olefin copolymers; olefin block copolymers; cyclic olefin copolymers; styrene ethylene butadiene styrene block copolymers; styrene ethylene butylene styrene block copolymers; styrene ethylene butylene block copolymers; styrene butadiene styrene block copolymers; styrene butadiene block copolymers; styrene isoprene styrene block copolymers; styrene isobutylene block copolymers; styrene isoprene block copolymers; styrene ethylene propylene styrene block copolymers; styrene ethylene propylene block copolymers; polyvinylalcohol; polyvinylbutyral; polyhydroxyalkanoates; copolymers of hydroxyalkanoates and monomers of biodegradable polymers; polylactic acid; copolymers of lactic acid and monomers of biodegradable polymers; aliphatic copolyesters; aromatic-aliphatic copolyesters; polycaprolactone; polyglycolide; poly(3-hydroxybutyrate); poly(3-hydroxybutyrate-co-3-hydroxyvalerate); poly(3-hydroxybutyrate-co-3-hydroxyhexanoate); poly(butylenesuccinate); poly(butylenesuccinate-co-adipate); poly(trimethyleneterephthalate); poly(butylenadipate-co-terephthalate); poly(butylenesuccinate-co-terephthalate); poly(butylenesebacate-co-terephthalate); lactic acid caprolactone lactic acid copolymers; lactic acid ethylene oxide lactic acid copolymers; polymers formed from monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; copolymers formed from two or more monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; PEF, PTF, bio-based polyesters, and combinations of any two or more thereof ([0078] and claim 17).
Regarding claim 46, wherein the core member comprises at least one of the following features (i) or (ii): (i) the core member comprises a plurality of substantially closed cells, and (ii) the core member is foamed [0069].
Regarding claim 47, wherein the peripheral layer comprises at least one of the following features (i) or (ii): (i) the core member comprises a plurality of substantially closed cells, and (ii) the peripheral layer is foamed [0067].
Regarding claim 48, wherein the core member comprises a plurality of substantially closed cells having a cell size in a range of from about 0.02 mm to about 0.5 mm [0026], [0070]-[0071].
Regarding claim 49, wherein the peripheral layer comprises a plurality of substantially closed cells having a cell size in a range of from about 0.02 mm to about 0.5 mm[0026], [0070], [0126].
Regarding claim 50, wherein at least one of a size and a distribution of the plurality of substantially closed cells in the core member is substantially uniform throughout at least one of a length and a diameter of the core member ([0026] and claim 12)
Regarding claim 51, wherein the core member comprises closed cells having at least one of the following properties (i) or (ii): (i) an average cell size in a range of from about 0.02 mm to about 0.50 mm, and (ii) a cell density in a range of from about 8,000 cells/cm.sup.3 to about 25,000,000 cells/cm.sup.3 [0071].
Regarding claim 52, wherein the peripheral layer is comprises at least one of the following properties (i) or (ii): a thickness in a range of from 0.05 mm to 5 mm, and (ii) a density in a range of from 300 kg/m.sup.3 to 1500 kg/m.sup.3 (Abstract, claim 24).
Regarding claim 53, wherein the the closure comprises at least one of the following features (i) to (iii): (i) the closure has an oxygen ingress rate measured according to ASTM F1307 of less than about 5 mg oxygen per container in the first 100 days after closing the container, (ii) the closure has an oxygen transfer rate measured according to ASTM F1307 in 100% oxygen of less than 0.05 cc/day, and the closure has a moisture rate as determined by ISO 9727-3 of less than 8 wt. %. [0117]
Regarding claim 56, Davidts discloses the closure precursor 22 comprises an undercoating layer (See Fig. 1, [0138]- peripheral layer 24) comprising an undercoating layer surface that forms at least one of (i) the lateral surface and (ii) the substantially flat terminating surfaces of the closure precursor (See Fig. 1, peripheral layer 24 is bonded to core member 22, peripherally surrounding and enveloping the lateral surface of core member 22, see also [0139]).  Paragraph [0138] also teaches that the closure can be a multilayer closure having more than one peripheral layer, so the citation of the peripheral layer 24 in the rejection of claim 56 will not conflict with the citation to paragraph [0138] and Fig. 1 in the rejection of claim 42, claiming a peripheral layer.
Regarding claim 59, wherein the undercoating layer is being applied by a process selected from the group consisting of molding, extrusion, coating, wrapping or printing ([0089]).


Claims 4, 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of Holmes et al. (US 20070203266 A1).
Regarding claim 4, Davidts discloses the closure and closure precursor as described above in claim 1.
Davidts is silent regarding wherein at least one of the closure or the closure precursor has a content of releasable trichloroanisole measured according to the test method defined herein of less than 2 ng/L.
Holmes in a related invention teaches a closure that has a content of releasable trichloroanisole measured according to the test method defined herein of less than 2 ng/L [0039].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further remove trichloroanisole from the closure/closure precursor of less than 2 ng/L of Davidts, as disclosed by Holmes, because such removal would prevent cork taint and This amount is negligible in terms of its effect on the taste or quality of wine [0039].  
Regarding claim 54, Davidts discloses the closure and closure precursor as described above in claim 1.
Davidts is silent regarding wherein the closure precursor contains 0 to 2 wt. % of at least one pigment or dye.
Holmes in a related invention teaches wherein the closure precursor contains 0 to 2 wt. % of at least one pigment or dye (Abstract, [0017], [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have closure precursor contains 0 to 2 wt. % of at least one pigment of Davidts, as disclosed by Holmes, which gives the finished product a color resembling that of natural cork [0039].  
Regarding claim 55, wherein the at least one pigment or dye comprises a pigment, and the pigment comprises at least one of antimony(III) oxide (Sb.sub.2O.sub.3), barium sulfate (BaSO.sub.4), lithopone (BaSO.sub.4*ZnS), calcium carbonate, titanium oxide (TiO.sub.2), and zinc oxide (ZnO) ([0024] [0031] of Holmes.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of Bost et al. (US 20110180442 A1).
Regarding claim 8, Davidts discloses the closure and closure precursor as described above in claim 1.
Davidts is silent regarding wherein a decorative layer comprises a pigment or dye.
Bost in a related invention teaches a decorative layer comprises a pigment or dye ([0109], See also claims 6 and 45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further provide a decorative layer comprising a pigment, as disclosed by Bost, to provide a decorative indicia such as letters and ornaments on the surface of wine stoppers for branding purposes.  
Regarding claim 14, Davidts discloses the closure and closure precursor as described above in claim 1.
Davidts is silent regarding wherein the decorative layer is further defined as consisting of one or more materials that are compliant or approved as food contact substances (FCS) by the U.S. Food and Drug Administration (FDA) or the European Union (EU).
Bost in a related invention teaches a decorative layer is further defined as consisting of one or more materials that are compliant or approved as food contact substances (FCS) by the U.S. Food and Drug Administration (FDA) or the European Union (EU) [0109].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have a decorative layer is further defined as consisting of one or more materials that are compliant or approved as food contact substances (FCS) by the U.S. Food and Drug Administration (FDA), as disclosed by Bost, to ensure compliance and safety of the product.  

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of Ueno et al. (US 20160325535 A1).
Regarding claim 16, Davidts discloses the closure and closure precursor as described above in claim 1.
Davidts is silent regarding further comprising an ornamental layer on top of the decorative layer. (Note Davidst teaches often desirable to provide decorative indicia such as letters and ornaments on the surface of wine stoppers (e.g. the crest or emblem of a winery. [0016])
Ueno teaches an ornamental layer on top of the decorative layer [0034] and [0040].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have an ornamental layer on top of the decorative layer, as disclosed by Ueno, to further to impart decoration to the decorative layer ([0034]).
Regarding claim 17, wherein the ornamental layer comprises at least one of the following features (i) to (iv): (i) the ornamental layer comprises a pigment or dye, (ii) the ornamental layer is applied by a process selected from the group consisting of: offset printing, pad printing, screen printing, inkjet printing, fire branding, hot-foil transfer printing, and laser printing, (iii) the ornamental layer depicts a second indicia selected from the group consisting of: letters, symbols, colors, graphics, icons, logos, wood tones, natural cork look, and photographs, and (iv) the ornamental layer consists of one or more materials that are compliant or approved as food contact substances (FCS) by the U.S. Food and Drug Administration (FDA) or the European Union (EU) ([0035] and [0038]-[0039] of Ueno).

Claims 18-21, 23-24, 26, 28-30, 32-39 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of Aagaard et al. (US 20140224759 A1).
Regarding claim 18, Davidts discloses the closure and closure precursor as described above in claim 1.
Davidts is silent regarding wherein the closure precursor comprises 5 to 85 wt. % cork particles, based on a total weight of the closure precursor.
Aagaard teaches a closure precursor comprises 5 to 75 wt. % cork particles, based on a total weight of the closure precursor [0040].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the wt. % cork particles of the closure precursor including having the closure precursor comprises a range of up to 85 wt. % cork particles, based on a total weight of the closure precursor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233., doing this further provide the closure with a tough, score and mar resistant surface.  Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of ratio (there is no clear explanation of criticality on the range 5-85 compared to 5 to 75 recited in Aagaard).
Regarding claim 19, wherein the closure precursor comprises 1 to 49 wt. % of a first plastic material, based on the total weight of the closure precursor [0056], [0080].
Regarding claim 20, wherein the closure precursor comprises 10 to 49 wt. % of a second plastic material, based on the total weight of the closure precursor [0056], [0080] of Davidst.
Regarding claim 21, Davidst as modified teaches wherein the closure precursor comprises 0 to 10 wt. % of one or more blowing agents [0075], 0 to 15 wt. % of one or more lubricants [0141]; and 0 to 10 wt. % of one or more additives and/or fillers, based on the total weight of the closure precursor [0080].
Davidst does not disclose that range of 0 to 15 wt. % of one or more lubricants
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the wt. % disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of 0 to 15 wt. % of one or more lubricants (there is no clear explanation of criticality of using 0 to 15 wt. % of one or more lubricants).
Regarding claim 23, wherein the cork particles have a substantially isotropic shape ([0041] of Aagard).

Regarding claim 24, Davidts discloses the closure and closure precursor as described above in claim 18.
Davidts is silent regarding wherein wherein the cork particles comprise at least one of the following features (i) to (iii): (i) the cork particles have a content of releasable trichloroanisole measured according to a test method defined herein of less than 6 ng/L, (ii) the cork particles have a density in a range of 50 to 200 g/L, and (iii) the cork particles have a water content of less than 8 wt. %, based on a total weight of the cork particles.
Aagaard teaches a cork particles having a content of releasable trichloroanisole measured according to a test method defined herein of less than 6 ng/L [0106].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have cork particles have a content of releasable trichloroanisole measured according to a test method defined herein of less than 6 ng/L, as disclosed by Aagaard, because such removal would prevent cork taint and This amount is negligible in terms of its effect on the taste or quality of wine.
Regarding claim 26, wherein the first plastic material comprises one or more thermoplastic polymers [0026] of Davidst).
Regarding claim 28, wherein the first plastic material independently comprises one or more thermoplastic polymers selected from the group consisting of: polyethylenes; metallocene catalyst polyethylenes; polybutanes; polybutylenes; thermoplastic polyurethanes; silicones; vinyl-based resins; thermoplastic elastomers; polyesters; ethylenic acrylic copolymers; ethylene-vinyl-acetate copolymers; ethylene-methyl-acrylate copolymers; thermoplastic polyolefins; thermoplastic vulcanizates; flexible polyolefins; fluorelastomers; fluoropolymers; polytetrafluoroethylenes; ethylene-butyl-acrylate copolymers; ethylene-propylene-rubber; styrene butadiene rubber; styrene butadiene block copolymers; ethylene-ethyl-acrylic copolymers; ionomers; polypropylenes; copolymers of polypropylene and ethylenically unsaturated comonomers copolymerizable therewith; olefin copolymers; olefin block copolymers; cyclic olefin copolymers; styrene ethylene butadiene styrene block copolymers; styrene ethylene butylene styrene block copolymers; styrene ethylene butylene block copolymers; styrene butadiene styrene block copolymers; styrene butadiene block copolymers; styrene isoprene styrene block copolymers; styrene isobutylene block copolymers; styrene isoprene block copolymers; styrene ethylene propylene styrene block copolymers; styrene ethylene propylene block copolymers; polyvinylalcohol; polyvinylbutyral; polyhydroxyalkanoates; copolymers of hydroxyalkanoates and monomers of biodegradable polymers; polylactic acid; copolymers of lactic acid and monomers of biodegradable polymers; aliphatic copolyesters; aromatic-aliphatic copolyesters; polycaprolactone; polyglycolide; poly(3-hydroxybutyrate); poly(3-hydroxybutyrate-co-3-hydroxyvalerate); poly(3-hydroxybutyrate-co-3-hydroxyhexanoate); poly(butylenesuccinate); poly(butylenesuccinate-co-adipate); poly(trimethyleneterephthalate); poly(butylenadipate-co-terephthalate); poly(butylenesuccinate-co-terephthalate); poly(butylenesebacate-co-terephthalate); lactic acid caprolactone lactic acid copolymers; lactic acid ethylene oxide lactic acid copolymers; polymers formed from monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; copolymers formed from two or more monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; PEF, PTF, bio-based polyesters, and combinations of any two or more thereof [0046], [0047], [0057], [0078] and [0150] of Davidst.
Regarding claim 29, wherein the first plastic material independently comprises one or more thermoplastic polymers selected from the group consisting of: aliphatic (co)polyesters, aliphatic aromatic copolyesters, EVA, olefinic polymers, metallocene polyethylene, and styrenic block copolymers ], [0078] and [0150] of Davidst.
Regarding claim 30, wherein the first plastic material independently comprises one or more thermoplastic polymers selected from the group consisting of: aliphatic (co)polyesters and aliphatic aromatic copolyesters [0073] and [0046] of Davidst.
Regarding claim 32, comprising at least one of the following features (i) or (ii): (i) the first plastic material is essentially free of a material selected from the group consisting of: thermoset polymers, crosslinkable polymers, curable polymers and non-thermoplastic polymers, and (ii) the first plastic material is essentially free of polyurethane ([0015 of Aagaard as they are of concern in the use of foodstuff)
Regarding claim 33, wherein the second plastic material is a thermoplastic material comprising a polymer elastomer gum, the polymer elastomer gum comprising one or more thermoplastic polymers selected from the group consisting of: polyethylenes; metallocene catalyst polyethylenes; polybutanes; polybutylenes; thermoplastic polyurethanes; silicones; vinyl-based resins; thermoplastic elastomers; polyesters; ethylenic acrylic copolymers; ethylene-vinyl-acetate copolymers; ethylene-methyl-acrylate copolymers; thermoplastic polyolefins; thermoplastic vulcanizates; flexible polyolefins; fluorelastomers; fluoropolymers; polytetrafluoroethylenes; ethylene-butyl-acrylate copolymers; ethylene-propylene-rubber; styrene butadiene rubber; styrene butadiene block copolymers; ethylene-ethyl-acrylic copolymers; ionomers; polypropylenes; copolymers of polypropylene and ethylenically unsaturated comonomers copolymerizable therewith; olefin copolymers; olefin block copolymers; cyclic olefin copolymers; styrene ethylene butadiene styrene block copolymers; styrene ethylene butylene styrene block copolymers; styrene ethylene butylene block copolymers; styrene butadiene styrene block copolymers; styrene butadiene block copolymers; styrene isoprene styrene block copolymers; styrene isobutylene block copolymers; styrene isoprene block copolymers; styrene ethylene propylene styrene block copolymers; styrene ethylene propylene block copolymers; polyvinylalcohol; polyvinylbutyral; polyhydroxyalkanoates; copolymers of hydroxyalkanoates and monomers of biodegradable polymers; polylactic acid; copolymers of lactic acid and monomers of biodegradable polymers; aliphatic copolyesters; aromatic-aliphatic copolyesters; polycaprolactone; polyglycolide; poly(3-hydroxybutyrate); poly(3-hydroxybutyrate-co-3-hydroxyvalerate); poly(3-hydroxybutyrate-co-3-hydroxyhexanoate); poly(butylenesuccinate); poly(butylenesuccinate-co-adipate); poly(trimethyleneterephthalate); poly(butylenadipate-co-terephthalate); poly(butylenesuccinate-co-terephthalate); poly(butylenesebacate-co-terephthalate); lactic acid caprolactone lactic acid copolymers; lactic acid ethylene oxide lactic acid copolymers; polymers formed from monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; copolymers formed from two or more monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; PEF, PTF, bio-based polyesters, and combinations of any two or more thereof [0046], [0047], [0057], [0078] and [0150] of Davidst.
Regarding claim 34, wherein the second plastic material is a thermoplastic material comprising a polymer elastomer dispersion, and the polymer elastomer dispersion comprises one or more thermoplastic polymers selected from the group consisting of: aliphatic (co)polyesters, aliphatic aromatic copolyesters, EVA, olefinic polymers, metallocene polyethylene, and styrenic block copolymers. [0078] and [0150] of Davidst.
Regarding claim 35, wherein the first plastic material comprises a polymer matrix comprising a plurality of cells [0067]-[0072] of Davidst.
Regarding claim 36, wherein the plurality of cells is a plurality of substantially closed cells, and/or the plurality of cells has an average cell size in a range of from about 0.025 mm to about 0.5 mm [0067]-[0072] of Davidst.
Regarding claim 37, wherein at least one of a size or a distribution of cells of the plurality of cells in the closure precursor is substantially uniform throughout at least one of a length or a diameter of the closure precursor [0067]-[0072] of Davidst.
Regarding claim 38, wherein the cork particles are distributed homogeneously through the closure precursor (claim 12 of Davidst).
Regarding claim 39, wherein the closure precursor is formed by one of monoextrusion, coextrusion, or injection molding ([0018] of Davidst)
Regarding claim 45, wherein the closure comprises cork particles ([0049] and [0124] of Aagaard).

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of in view of Aagaard et al. (US 20140224759 A1) as disclosed in claim 18, and in further of Strickman et al. (US 4042543).
Regarding claim 22, Davidts as modified discloses the closure and closure precursor as described above.
Davidts as modified is silent regarding wherein the cork particles have a particle size distribution D.sub.50 measured by means of mechanical sieving according to ISO ICS 19.120 in a range of from 0.25 millimeters to 5 millimeters.
Strickman teaches in a related invention teaches a cork particle having a particle size distribution D.sub.50 measured by means of mechanical sieving according to ISO ICS 19.120 in a range of from 0.25 millimeters to 5 millimeters (col. 2, lines 59-66; 0.2 to 10 mm, preferably about 2-4 mm)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have cork particles have a particle size distribution D.sub.50 measured by means of mechanical sieving according to ISO ICS 19.120 in a range of from 0.25 millimeters to 5 millimeters, as disclosed by Strickman, to further improve the quality closure by adhering to ISO standard.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of in view of Aagaard et al. (US 20140224759 A1) as disclosed in claim 18, and in further of W.F Grupe (US 1758946 A).
Regarding claim 25, Davidts as modified discloses the closure and closure precursor as described above.
Davidts as modified is silent regarding wherein the cork particles are bleached.
Grupe teaches in a related invention having the cork particles are bleached (Col 2 lines 98-104 and Col 4 lines 102-120)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have cork particles are bleached, as disclosed by Grupe, to further render it sanitary.


Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of in view of Aagaard et al. (US 20140224759 A1) as disclosed in claim 19, and in further in view of Volpe et al. (US 2018/0362198) 
Regarding claim 27, Davidts as modified discloses the closure and closure precursor as described above including the first material being made of polyethylene least 90 wt. % [0046], [0056] and [0078] of Davidst.
Davidts as modified is silent regarding wherein at least 90 wt. % of the first plastic material is biodegradable according to ASTM D6400.
Volpe teaches discloses that polyethylene is biodegradable and meets standards of ASTM D6400 ([0054])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have the plastic material be biodegradable, as disclosed by Volpe, to further render it non-toxic.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of in view of Aagaard et al. (US 20140224759 A1) as disclosed in claim 19, and in further in view of Kasai et al. (US 4664275 A) 
Regarding claim 31, Davidts as modified discloses the closure and closure precursor as described above including the first material being made of thermoplastic material [0046], [0056] and [0078] of Davidst.
Davidts as modified is silent regarding the first plastic material comprises one or more thermoplastic polymers having a melt flow index (MFI) as determined by ISO 1133-1 (190.degree. C., 2.14 kg) of greater than 1 g/10 min.
Kasai teaches a medical stopper composition comprising butyl rubber, thermoplastic resin and inorganic powder (Abstract), and Kasai further indicates that the Melt flow index of the thermoplastic polymer is greater than 10g/10min (Col 2 lines 39-43)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the melt flow index of the thermoplastic polymer of Davidst, to further improve the flowability thereof for ease of formation of the stopper.

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of Volpe et al. (US 2018/0362198) 
Regarding claim 40, Davidts as modified discloses the closure and closure precursor as described above including the 1%-49% by weight [0046], [0056] and [0078] of Davidst.
Davidts as modified is silent regarding wherein from 1% by weight to 49% by weight of the closure precursor, based on an entire weight of the closure precursor, is biodegradable according to ASTM D6400.
Volpe teaches discloses that polyethylene is biodegradable and meets standards of ASTM D6400 ([0054])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have the plastic material be biodegradable, as disclosed by Volpe, to further render it non-toxic.

Claims 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidts et al. (US 20130327739 A1) in view of Lauer et al. (US 20060006132 A1) 
Regarding claim 57, Davidts , Davidts discloses the closure precursor 22 comprises an undercoating layer (See Fig. 1, [0138]- multilayered peripheral layer 24) as described above in claim 56 rejection.
Davidts is silent regarding wherein the undercoating layer comprises a pigment or dye.
Lauer teaches an undercoating layer (25) that comprises a pigment or dye ([0164])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further have undercoating layer comprises a pigment or dye, as disclosed by Lauer, in order to achieve special visual effects, a three-dimensional look, real textured appearance ([0164] of Lauer).
Regarding claim 58, wherein the pigment or dye is added to a formulation of the undercoating layer [0164} of Lauer).
Regarding claim 59, wherein the undercoating layer is being applied by a process selected from the group consisting of molding, extrusion, coating, wrapping or printing ([0166] of Lauer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731